proceedings. See Dornbach v. Tenth Judicial Dist. Court, 130 Nev., Adv.
                Op. 33, 324 P.3d 369, 373-74 (2014) (noting that district courts have
                 inherent" case-management authority). Lastly, the record demonstrates
                that the district court considered the appropriate factors and acted within
                its discretion in determining that appellants' repeated failures to comply
                with respondents' discovery requests and the district court's November
                2013 order warranted dismissal of their complaint.     See Young v. Johnny
                Ribeiro Bldg., Inc., 106 Nev. 88, 92-93, 787 P.2d 777, 779-80 (1990)
                (recognizing that the district court has the discretion to dismiss a
                complaint as a discovery sanction so long as certain factors are
                considered). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'



                                                                   , C.J.
                                         Hardesty


                         lb                 J.
                Saitta



                cc:      Ninth Judicial District Court Dept. 2
                         Michelle Kozlowski
                         Steven John Kozlowski
                         Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                         Douglas County Clerk



                      'In light of our resolution of this appeal, no action needs to be taken
                with regard to appellants' October 1, 2014, motion, their October 23, 2014,
                notice, or their May 14, 2015, motion, and any requests therein are denied
                as moot.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A